DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/16/21 has been entered.  Claims 1-20 remain pending and no new claims have been added.  The amendments to the claims have overcome the 112 rejections previously set forth in the 12/21/20 Non-Final Office Action.  

Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. Applicant argues that Chang does not disclose or suggest each first-color colored part formed in a colored region and having a first gap formed in the first direction between the first boundary with an uncolored region and the first-color colored part and a second gap formed in the second direction orthogonal to the first direction between the second boundary with another colored region and the first-color colored region part such that the second gap is greater than the first gap.  Applicant’s argument provides an overview of the reference but does not specifically point out where it fails to teach the current claim, it just makes a broad assertion that it fails to teach the claimed structure.  Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).  The way the examiner is reading the argument, it actually confirms that the reference teaches the second gap being greater than the first, because the gap where source line (25, which is between the first and second color parts) is greater than the gap where the gate line (26, which is between the first colored part and the boundary with the uncolored region) is. Even if the reference does not teach the invention as claimed, which is not identified in the argument, changing the size of the colored parts- which then changes the distances between them- is within the skill set of one of ordinary skill in the art for In re Rose, 105 USPRQ 237 (CCPA 1955).   

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  sub-regions, parts, and electrodes should be identified as ‘are’ not ‘is’ because they are plural nouns.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims state in part that the “electrodes is in conformity with the rectangular sub-regions”.  It is unclear from the claim language how the electrodes conform with the rectangular sub-regions, is it physical or functional compliance? For examination purposes the claims will be treated as any sub-pixel electrodes in a reflective display device that conform either physically or functionally with the rectangular sub-regions.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0316401), previously cited.
Regarding Claim 1: Chang teaches a color filter (figs 2 & 3) comprising: a substrate configured to transmit visible light (300) and having a surface having rectangular unit regions (abstract, a display comprises a plurality of pixels 20); and a plurality of colored parts formed on the substrate and configured to transmit non-white light (350) such that the plurality of colored parts includes a plurality of first-color colored parts, a plurality of second-color colored parts, and a plurality of third-color colored parts (see fig 2, RGBW), wherein each of the rectangular regions has four rectangular sub-regions defined by evenly dividing each of the rectangular unit regions into two along the first direction and two along the second direction (21-24), the four rectangular sub-regions in each of the rectangular regions are three colored regions in which the colored parts are respectively formed (21-23) and one uncolored region in which none of the colored parts is formed (24), the three colored regions include a first colored region (22) a second colored region (21) and a third colored region (23) such that the first colored region has a first boundary with the uncolored region (top of 24) and a second boundary with the second colored region (right side of 21), and each of the first-color colored parts is formed in the first colored region such that a first gap is formed in the first direction between the first boundary and a side of the first colored part facing the first boundary (gap between 22 and 24) and that a second gap is formed in the second direction between the second boundary and a side of the first colored part facing the second boundary (gap between 21 and 22) such that the second gap is greater than the first gap (fig 2).  Chang does not specifically teach wherein the substrate has a surface having rectangular unit regions defined by evenly dividing the surface along a first direction and a second direction orthogonal to the first.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to define the regions in such a manner because this is a basic display configuration.  
Regarding Claim 2: Chang discloses the invention as described in Claim 1 but does not specifically show wherein each of the colored parts is adjacent to a total of four rectangular sub-regions in the first and second directions which are one uncolored region and three colored regions or two 
Regarding Claims 3 & 4: As best understood, Chang discloses the invention as described in Claims 1 and 2 and further teaches wherein the rectangular sub-regions in each of the rectangular regions of the substrate are formed such that a plurality of sub-pixel electrodes (fig 1, 121) in a reflective display device are in conformity with the rectangular sub-regions respectively in each of the rectangular regions of the substrate (151-154), the plurality of first-color colored parts are configured to transmit light of a first color (T2), the plurality of second-color colored parts are configured to transmit light of a second color different from the first (T1), and a plurality of third-color colored parts are configured to transmit light of a third color different from the first color and the second color (T3), and the first, second, and third-color colored parts are respectively formed in the three colored regions of the four rectangular sub-regions in each of the rectangular unit regions (fig 2, ¶19).  
Regarding Claims 5-8: Chang discloses the invention as described in Claims 1-4 and further teaches wherein the colored parts are formed respectively in the three colored regions at an equal area ration (fig 2, T+R).  
Regarding Claims 17-20: Chang discloses the color filter of claims 1, 2, 3, and 5 as part of a reflective display device (fig 3) also comprising a plurality of reflective display layers respectively positioned facing the rectangular sub-regions of the color filter and configured to independently changing reflectance (302, 304, R1-R4). 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0316401), previously cited, in view of Kim et al (US 2013/0027765), previously cited. 
Regarding Claims 9-12:
Regarding Claims 13-16: Chang discloses the invention as described in Claims 5-8 but does not specifically teach wherein the equal are ratio is 80% or more.  However, in a similar field of endeavor, Kim teaches a display with color filters with an area ratio between 75 and 85% (¶94).  It would have been obvious to one of ordinary skill in the art to provide the device of Chang with the color filter equal area ratio of Kim fur the purpose of controlling luminance as Kim explains the amount of light passing through can be adjusting by adjusting the area ratio of the color filter (¶94).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/10/21